FILED
                               NOT FOR PUBLICATION                          DEC 5 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


SOFIO ARTURO SORTO-RODRIGUEZ;                     No. 12-72386
JOSE ARTURO SORTO FUNES,
                                                  Agency Nos.        A070-085-489
               Petitioners,                                          A098-435-687

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Sofio Arturo Sorto-Rodriguez and Jose Arturo Sorto Funes, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal of the denial of their applications for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Contrary to the government’s contention, we have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law. Annachamy v. Holder, 733
F.3d 254, 258 (9th Cir. 2013). We deny in part and grant in part the petition for

review, and we remand.

      We treat petitioners’ motion to supplement as a motion for judicial notice,

and we grant the motion. We reject petitioners’ claims for equitable estoppel

because they did not show affirmative misconduct by the government. See

Morgan v. Gonzales, 495 F.3d 1084, 1092 & n.3 (9th Cir. 2007) (rejecting

equitable estoppel claim based on agency’s delay in seeking alien’s removal where

there was no apparent reason for the delay except neglect).

      Petitioners do not make any arguments regarding CAT relief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). Thus, we deny the

petition as to their CAT claims.

      In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish a nexus to a protected ground. When

the immigration judge and BIA issued their decisions in this case, they did not

have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d
1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013),


                                          2                                     12-72386
and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in

Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I.

& N. Dec. 208 (BIA 2014). Thus, we remand petitioners’ asylum and withholding

of removal claims to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do

not reach petitioners’ remaining challenges to the agency’s denial of their asylum

and withholding of removal claims at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   12-72386